                  Case 1:16-cv-03995-LLS Document 89 Filed 02/26/21 Page 1 of 1
c:--
w JRIGIN            L                                               · LSDC SON\'
                                                                    DOCt \U: \T
       UN I TED STATES DISTRICT COURT                               ELECTRO~ICALLY FILED
       SOUTHERN DISTRICT OF NEW YORK                                DOC :::
             - - - - - - - - - - - - - - - - -x                     DAT F . ; t D:
                                                                                     - -2/it/~
                                                                                         - - -f-
                 CHANEL LEWIS ,                                    - - - --- .:-:::::======:::::!.I

                                    Plaintiff ,                   16 Civ . 3995 (LL S)

                        - again s t -                                    ORDER

                 CITY OF NEW YORK , et al. ,

                                    Defendants .
                                                    - - -x
             It having been reported to the court that t his action is

       settled , it is

                 ORDERED , that th i s action is dismissed with prejudice but

       wi thout costs ; provided , however , that within thirty days of the

       date of this order either party may apply by letter for

       restoration of the action to the court ' s calendar .


             So ordered .

       Dated :     New York , New York
                   February 26 , 2021


                                                              ~L-S+-~
                                                             LOUIS L . STANTON
                                                                 U. S . D. J .




                                                   - 1-
